DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 02/07/2022, in response to claims 1-11 rejection from the non-final office action (11/24/2021), by amending claim 1 and adding new claim 12 is entered and will be addressed below.

Claim Interpretations
The previously amended limitation “an outer edge layer consisting of an electrically insulating material, the outer edge layer protrudes over both a first lateral side and a second lateral side of the base body” of claim 1, “consisting of” is describing “an electrically insulating material”, the “the outer edge layer protrudes over both a first lateral side and a second lateral side of the base body” does not limit that the insulating material may also covering the lateral sides (the flat ends of the cooling device/roller). In other words, a roller that is completely covered by insulating material is considered reading into this limitation (see illustration below). The examiner cannot find in Applicants’ Specification describing the flat ends of the roller is NOT covered by the insulating material. Furthermore, the power source 17 is directed at the convex surface of the cooling device/roller, therefore, the insulating material at the flat ends of the cooling device/roller does not affect the operation of the power source.

[AltContent: textbox (Applicants’ [0029] includes at least following configurations:)][AltContent: textbox (Applicants’ new drawing: 
Not specifically supported 
by [0029] )][AltContent: textbox (Also read into [0029] )]














Because Applicants’ Specification does not specifically support the configuration of newly submitted Fig. 3, it is a new matter issue. Claim 1 will be examined inclusive the configuration at the right hand side.

The newly added limitation “wherein the outer edge layer has a hollow cylinder shape”, a cylinder may have open end faces or closed end faces.


The “a coating device” in claim 1, this is considered as “magnetron sputtering device” (page 7, line 3) or a crucible (page 8, line 25).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	The “the band-shaped substrate includes an electrically conductive material at least on the side where the band-shaped substrate touches the cooling device” of claim 1, as the substrate is not part of the apparatus, the features on the substrate is also an intended use of the apparatus.

The “the apparatus includes a power supply for generation of an electrical voltage …” of claim 9, there are numerous possibility of “a power supply device”, include by friction, electron beam, plasma beam, electromagnetic wave (UV, IR, etc).
	
The “apparatus is configured to form an electrical voltage of at least 10 V between the electrically conductive base body of the cooling device and the electrically conductive material of the band-shaped substrate” of claim 1, this can be a function of operation condition, therefore, an intended use of the apparatus. For example, by friction, the electrostatic voltage a function of speed of the roller and operation time of the roller.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

	The “an electrically insulating material” of claim 1 and “a plastic film” is describing the same outer edge layer 16b, “The electrically insulating outer edge layer of the cooling body can be formed, for example, by adhering a plastic film to the electrically conductive base body of the cooling device. The plastic film can consist, for example, of polyethylene terephthalate (PET), polypropylene (PP), polyimide (PI) or polyether ether ketone (PEEK), and can preferably have a thickness of 3 μm to 50 μm” (last complete paragraph of page 5).

Specification
The amendment filed 11/02/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: description about Fig. 3 on page 1, and new labels 30, 32, 34, and 36.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to because of new matter related to new Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
apparatus is configured to form an electrical voltage …” of claim 1 raises antecedent issue.

This portion of claim 1 will be examined inclusive “wherein the apparatus is configured to form an electrical voltage …”.

Dependent claims 2-12 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 20210114832, hereafter ‘832), in view of Asuma et. al. (US 20140311409, hereafter ‘409).
‘832 teaches some limitations of:
Claim 1: ROLLER DEVICE FOR GUIDING A FLEXIBLE SUBSTRATE, USE OF A ROLLER DEVICE FOR TRANSPORTING A FLEXIBLE SUBSTRATE, VACUUM PROCESSING APPARATUS (title, the claimed “An apparatus for coating a band-shaped substrate within a vacuum chamber, the apparatus comprising”):
 As exemplarily shown in FIG. 4, typically the processing drum, i.e. the roller device as described herein, is configured for guiding the flexible substrate 10 past the plurality of deposition units, e.g. past a first deposition unit 221A, a second deposition nd sentence, the claimed “a coating device”); 
a roller device 100 for guiding a flexible substrate 10 ([0021], the claimed “a device with at least one convex surface area which at least partially touches the band-shaped substrate at the time of the coating”); 
an active roller may be adjusted to provide a predetermined torque or a predetermined rotational speed. Typically, the storage spool 212 and the wind-up spool 252 may be provided as active rollers ([0059], 2nd sentence), the first guiding roller 207 in FIG. 4 contacts a second main surface of the flexible substrate, and the flexible substrate is bent to the left while being guided by the first guiding roller 207 (“convex” section of the substrate transportation path). The second guiding roller 208 in FIG. 4 contacts a first main surface of the flexible substrate ([0057]), one or more guiding rollers 213 may be arranged downstream from the processing drum, i.e. the roller device 100, and upstream from the second spool chamber 250 ([0060], the claimed “and a coil system comprising: at least a supply roller, a receiving roller, and multiple guide rollers”)
nd last sentence, the claimed “wherein the band-shaped substrate includes an electrically conductive material at least on the side where the band-shaped substrate touches the device”, Note conductive material on substrate is an intended use of the apparatus, see claim interpretation above),
 The roller device 100 includes a support surface 110 for contacting the flexible substrate 10. The support surface 110 has a coating 120 including an electronegative polymer ([0045], 2nd sentence), the electronegative polymer can be dielectric ([0036], different types of polymers are discussed throughout ‘832), beneficially low wear rates of the coating, e.g. comparable to steels, can be provided ensuring coating longevity ([0036], 2nd last sentence, i.e. the roller is the well-known steel roller, the claimed “wherein the device has an electrically conductive base body and, at least in the convex surface area, an outer edge layer consisting of an electrically insulating material”),
the roller device 100 can be connected to a device 240 for applying an electrical potential to the processing drum ([0053], no DC bias is included, Fig. 4 shows device 240 applies potential to roller 100 but not any other rollers, the claimed “wherein no part of the at least the supply roller, the receiving roller, and the multiple guide rollers that is configured to come into contact with the band-shaped substrate has an electrically conductive connection to the device, and wherein an electrical voltage is formed between the electrically conductive base body of the device and the electrically conductive material of the band-shaped substrate”).

Claim 12: wherein the outer edge layer has a hollow cylinder shape.

‘832 does not teach the other limitations of:
Claim 1: (1A) a cooling (device),
(wherein the band-shaped substrate includes an electrically conductive material at least on the side where the band-shaped substrate touches the) cooling (device),
wherein the cooling device (has an electrically conductive base body and, at least in the convex surface area, an outer edge layer consisting of an electrically insulating material),
(1B) (an outer edge layer consisting of an electrically insulating material), the outer edge layer protrudes over both a first lateral side and a second lateral side of the base body,
 (1C) (wherein no part of the at least the supply roller, the receiving roller, and the multiple guide rollers that is configured to come into contact with the band-shaped 
(1D) (wherein apparatus is configured to form an electrical voltage) of at least 10 V (between the electrically conductive base body of the cooling device and the electrically conductive material of the band-shaped substrate),
Claim 9: (wherein the apparatus includes a power supply for generation of an electrical voltage) of at least 10 V (between the electrically conductive base body of the) cooling (device and at least one roller of the coil system).  

‘409 is analogous art in the field of VAPOR DEPOSITION APPARATUS HAVING PRETREATMENT DEVICE THAT USES PLASMA (title), A roller-type continuous vapor deposition film-forming apparatus (abstract), glow discharge device as electrostatic treatment ([0050]), a biaxially stretched polyamide resin ([0144]). ‘409 teaches that The pretreatment roller 20 is preferably adjustable to a constant temperature between -20o C. and 100o C. by adjusting the temperature of the temperature-adjusting medium circulating in the pretreatment roller. Electrical insulators are provided on both sides of the center section of the roller main body and around the rotating shaft, and the substrate S is taken up at the center section of the roller main body ([0082], i.e. the insulator covers both flat ends and round surface of the roller), an ethylene glycol aqueous solution may be used as a cooling medium ([0118]), The pretreatment roller 20 is installed at an electrical ground level ([0083]), a power source is connected between 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ethylene glycol aqueous solution cooling medium, insulators cover all around the grounded cooling roller while maintaining cylindrical shape of the roller, with voltage supply up to 1000 volts, as taught by ‘409, to the roller device 100 of ‘832 (the limitations of 1A-1D and 9), for the purpose of a high-speed continuous film-forming apparatus that can stably form, with improved productivity, a vapor deposited thin-film that has excellent homogeneity and excellent adhesiveness between the vapor deposition film and substrate and can exhibit barrier performance, without being affected by the temperature and humidity of the vapor deposition film, even when the barrier layer is formed while conveying the substrate at high speed, as taught by ‘409 ([0012]). 

Note the imported insulators cover all around grounded cooling roller is a hollow cylinder with closed end surfaces.

‘832 further teaches the limitations of:
Claim 3: The roller device 100 includes a support surface 110 for contacting the flexible substrate 10. The support surface 110 has a coating 120 including an electronegative polymer ([0045], 2nd sentence), the electronegative polymer can be dielectric ([0036], different types of polymers are discussed throughout ‘832, the claimed “wherein the outer edge layer of the cooling device comprises a plastic film on the electrically conductive base body”, also taught by ‘409, [0047], last sentence).  
Claim 4: the flexible substrate as described herein may include materials like PET, HC-PET, PE, PI ([0028], 3rd sentence, the claimed “wherein the plastic film consists of polyethylene terephthalate, polypropylene, polyimide, or polyether ether ketone”).
Claims 5 and 8: the expression “support surface having a coating” can be understood in that the support surface of the roller device includes a coating, i.e. the support surface is coated. In particular, the coating includes an electronegative polymer. An “electronegative polymer” may be understood as a polymer having electronegative properties. Typically, the coating is provided on the complete support surface. In particular, the coating has a constant thickness, e.g. a thickness T selected from the range of 2.5 μm≤T≤15 μm ([0030], the claimed “wherein the plastic film has a thickness μm to 50 μm” of claim 5 and “wherein the electrically insulating material has a layer thickness of 3 μm to 10 μm” of claim 8).  
	Claim 6: beneficially low wear rates of the coating, e.g. comparable to steels, can be provided ensuring coating longevity ([0036], 2nd last sentence, i.e. the roller is the well-known steel roller, the claimed “wherein the electrically insulating material is on the electrically conductive base body of the cooling device”). 
Claim 10: such as providing an electrostatic charge to the substrate and/or to the transport roller/guiding roller, can be reduced or even omitted. In this regard, it is to be noted that providing an electrostatic charge to the substrate (e.g. by using a scalable linear electron beam source) ([0025], the claimed “wherein the apparatus includes an electron beam generator configured to subject the electrically conductive material of the band- shaped substrate to accelerated electrons”).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘832 and ‘409, as being applied to claim 1 rejection above, in view of Carver et al. (US 20150235769, hereafter ‘769).
The combination of ‘832 and ‘409 does not teach the limitations of:
Claim 2: wherein the outer edge layer of the cooling device has a relative permittivity greater than 2.5.

‘769 is solving similar problem of electrostatic capacity (title) a dielectric layer between augmented permittivity polymer layers [0002]). ’769 teaches that the need for a high E-field breakdown material with simultaneous high permittivity is needed in nd last sentence) and TABLE 1 shows permittivity of 3 to 12 for layer a.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted permittivity well above 2.5, as taught by ‘769, as the electronegative polymer of ‘832, for the purpose of high electrostatic capacity, as taught by ‘769 (title).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘832 and ‘409, as being applied to claim 6 rejection above, further in view of Kurisu et al. (US 20160348971, hereafter ‘971).
‘773 is silent on specific type of polymer material 6 for insulation and does not teach the limitations of:
Claim 7: wherein the electrically insulating material includes an oxide, a nitride or a carbide, and at least one of aluminum, silicon, tungsten, or titanium.

‘971 is analogous art in the field of HEARTH ROLL AND MANUFACTURING METHOD THEREFOR (title) a continuous annealing furnace 1 is machinery configured to continuously anneal a strip-shaped steel sheet 2 in order to adjust the mechanical properties (such as hardness) of the steel sheet 2 produced in a cold rolling process (Fig. 1, [0043]). ’971 teaches that a thermally sprayed coating formed on the base roll ([0023]), wherein the ceramic including, in terms of % by volume, Cr3C2 at from 50 to 90%, Al2O3 at from 1 to 40%, Y2O3 at from 0 to 3%, and ZrB2 at from 0 to 40%, and the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the electronegative polymer dielectric of the roller 100 of ‘832 with thermally sprayed ceramic coating from 2 to 20 μm, as taught by ‘971, for its suitability as an insulator with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘832 and ‘409, as being applied to claim 1 rejection above, further in view of Kaneko et al. (JP 2009263773, hereafter ‘773).
The combination of ‘832 and ‘409 does not teach the limitations of:
Claim 11: wherein the apparatus includes an electron beam generator configured to generate an electron beam, for vaporization of a coating material, wherein electrons back-scattered by the coating material penetrate the band- shaped substrate.

‘773 is analogous art in the field of METHOD OF DOUBLE-SIDED VAPOR-DEPOSITED FILM (title), a polymer film (English translation, abstract), a winding type vacuum deposition apparatus (page 3, middle paragraph). ‘773 teaches heat the Al (ingot), which were placed in the evaporation source 5 in by an electron beam generated by the power of 60kW (page 7, 2nd paragraph).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted electron beam evaporation source 5 of ‘773 as any of the deposition units 221A-C, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicants’ argument about the support for drawing based on [0029], see page 5,  and the interpretations of the claim limitation regarding to Asuma ‘409, see the bottom of page 6 to page 7, are not persuasive and have already been addressed in claim interpretation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4740385 is cited for electrostatic charges on roller (col. 1, lines 33-46).

US 6045679 is cited for insulation 44 with protrusion (Fig. 7) on the drum body 10 (Fig. 1).

Applicants’ IDS US 20150021164 is cited for aluminum oxide and silicon nitride coating on roller (Fig. 2B, [0038]). US 20110052924 is cited for is cited for ceramic coating 200b on drum (Fig. 10a, [0051]), note Applicants’ Specification does not exclude plasma. US 20110223358 is cited for power source 44 can be DC or plasma (Fig. 1, [0054]), and a switch to ground or floating ([0057). US 20100247975 is cited for electron beam gun 31 and 22 and DC power connected to cooling drum 11 but not to other rollers (Fig. 3, as opposed to Fig. 1, a different embodiment).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.